 L C CASSIDY & SON123L. C. Cassidy & Son, Inc. and Chauffeurs, Team-sters, Warehousemen and Helpers Local No.135, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 25-CA-1528218 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 14 October 1983 Administrative Law JudgeMarvin Roth issued the attached decision The Re-spondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommendedOrder1 We find it unnecessary to rely on the adverse inference drawn by theJudge based on the Respondent's failure to call salesman Ernie Jones as awitness (see JD, sec III, I, par 3)The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 Contrary to Chairman Dotson, the judge properly found that the Re-spondent denied Turk job assignments on 30 December 1982, and 4 January 1983, in violation of Sec 8(a)(3) and (1) of the Act The judge credited evidence that Turk called in 20 minutes late on 30 December andarrived 20 minutes late on 4 January (the Company personnel manual defines excessive tardiness as "over 15 minutes"), and that Company President Cassidy had warned employees on 3 January that, if they did notreport to work by 7 15, "the truck would be gone' The judge furtherfound, however, that Turk was a member of a "blower" rather than abatt" installation crew and that service and timing is critical only forbatt installation He also found that Respondent s timecards disclosed thatbatt crew employees were frequently more than 15 minutes late, sometimes by over an hour, but were nevertheless permitted to work" Henoted that Cassidy admitted he assigned Turk s job without warning toanother employee at exactly 7 15 on 30 December, and admitted that theRespondent did not enforce its own policy calling for discharge or repnmand of employees guilty of excessive tardiness in being more than 15minutes late The judge concluded that Cassidy "penalized Turk on bothoccasions with a swiftness and seventy which he did not normally exhibittoward other employees, either before or after the January 3 meeting(Emphasis added )We have no difficulty ascribing this obvious disparate treatment toTurk's union activity, where the judge found, and the Chairman agrees,that Cassidy Sr, company chairman, violated Sec 8(a)(1) on 17 Septemher 1982, by descnbing Turk as a troublemaker" who started the union,and stating he would fire the son of a bitch," and that the Respondentsubsequently violated Sec 8(a)(3) and (1) by discriminatorily denyingdriving time to Turk 20 January, by discriminatorily assigning him work1, 3, and 10 February and by discnminatonly discharging him 14 Febru-aryChairman Dotson would dismiss the allegations that the Respondentdiscriminatorily denied Turk job assignments on 30 December and 4 Jan-uary Turk, who had a poor record in regard to absenteeism and tarchness, called in 20 minutes late on 30 December to say his car needed ajump start, and Cassidy sent the truck out without him On 3 JanuaryCassidy met with the employees to accent the problem, stressed the perORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, L C Cas-sidy & Son, Inc , Indianapolis, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Ordersonnel handbook definition of excessive tardiness as over 15 minutes,"and warned that, if employees were later than that, "the truck would begone" The next day when Turk was late again, Cassidy at 7 20 a m assigned someone else to work with Staton and sent the truck out In theChairman's view, Respondent was entitled to follow through on its announced disciplinary measures, and Turk's earlier union activity does notserve to Insulate him from their applicationDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge This casewas heard at Indianapolis, Indiana, on July 7 and 8,1983 1 The charge was filed on February 14 by Chauf-feurs, Teamsters, Warehousemen and Helpers LocalUnion No 135, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (the Union) The complaint, which issued on March22 and was amended at the hearing, alleges that L CCassidy & Son, Inc (the Company or Respondent) vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act The gravamen of the complaint is that theCompany allegedly discriminated against employeesBrian Turk and Grover Staton with regard to work as-signments and compensation, and subsequently dis-charged Turk and Staton, all because of their union ac-tivities, and further violated Section 8(a)(1) by threaten-ing employees with discharge, loss of work, and denialof pay increases The Company's answer denies the com-mission of the alleged unfair labor practices All partieswere afforded full opportunity to participate, to presentrelevant evidence, to argue orally, and to file briefs TheGeneral Counsel and the Company each filed a briefOn the entire record in this case2 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs and arguments of the parties, I makethe followingFINDINGS OF FACTI THE BUSINESS OF THE COMPANYThe Company, an Indiana corporation with its princi-pal office and place of business in Indianapolis, Indiana,is engaged at its Indianapolis facility and other locationsin the business of sale and installation of residential andapartment building insulation In the operation of its busi-ness, the Company annually derives gross revenues inexcess of $500,000, and annually receives at its Indianap-' All dates herein are for the period from July 15, 1982, to July 15,1983, unless otherwise indicated2 Errors in the transcript have been noted and corrected272 NLRB No 27 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDohs facility goods and materials valued in excess of$50,000 directly from points outside Indiana I find, asthe Company admits, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActII THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Background The Union's OrganizationalCampaignBrian Turk began working at the Indianapolis facilityin August 1979, employed as an insulation installer InJuly 1982 Turk talked to his fellow employees about or-ganizing a union Turk contacted Union Business Repre-sentative Douglas Schmidt, who supplied him with au-thorization cards On July 19 Turk signed a card and ob-tained signed cards from 11 of his fellow employeesTurk gave the cards to Schmidt, and on July 29 theUnion filed a petition for a Board-conducted election atthe Indianapolis facility During the organizational andelection campaign the Union conducted meetings atTurk's home An election was conducted on September3 Turk was the Union's observer The Union won by avote of 11 to 6, with 2 challenged ballots The Companyfiled objections to the conduct of the election On Octo-ber 13 the Regional Director issued his report on objec-tions, recommending that they be overruled The Com-pany filed exceptions to the report In the meantimeTurk remained an active union adherent He regularlywore a union cap to work until his discharge on Febru-ary 14 On February 3 the Board adopted the RegionalDirector's recommendations, and certified the Union asrepresentative of the Company's installers and helpers,mechanics and semi-drivers at the Indianapolis facilityThe Company refused to bargain with the Union TheRegional Director issued an unfair labor practice com-plaint and, on August 26, 1983, subsequent to the presenthearing, the Board held that the Company violated Sec-tion 8(a)(1) and (5) of the Act by refusing to bargainwith the Union, and issued a bargaining order (L CCassidy & Son, Inc , 267 NLRB 578 (1983))B The Alleged Threats in September 1982On September 2, the day before the election, the Com-pany assembled a meeting of eligible voters in the plantconference room Board Chairman Donald Cassidy (Cas-sidy Sr ), his son, Company President Donald Cassidy(Cassidy), and Company Secretary-Treasurer Ray Bark-hau were present Brian Turk and (then) employee Mi-chael Baker testified, in sum, that Cassidy Sr told the as-sembled employees that if the Union got in he would notsign a contract for any greater wages or benefits than theemployees already had Cassidy Sr and Cassidy in theirrespective testimony each denied that Cassidy Sr madethe alleged statement On September 17, Baker was per-sonally summoned to the conference room Cassidy Sr,Cassidy and Barkhau were present Cassidy told Bakerthat, for economic reasons, the Company was closing itsgarage and, therefore, that Baker was laid off from hisjob as garage mechanic Baker asked whether this wasbecause of the Union Cassidy answered that it was not,but the garage was costing too much to operate Cassidyoffered Baker a job as an installer They talked about thejob According to Baker, Cassidy said that Baker wouldbe close to the top in seniority, and that Turk mightobject because Baker would be senior to him (as will bediscussed, seniority among installers is at least a signifi-cant factor in the assignment of work) Baker declinedthe offer, explaining that the insulation material irritatedhis skin According to Baker, Cassidy Sr again raisedthe matter of Turk Cassidy Sr reiterated the point thatTurk would "probably bitch" about seniority Baker tes-tified that Cassidy Sr described Turk as a troublemakerwho started the Union and agitated people, asserting thatTurk was "laying back" waiting to get fired, so he coulddraw a whole bunch of money off the Company Ac-cording to Baker, Cassidy Sr said that they would notgive him the satisfaction, that they would "fire the son-of-bitch," but that he would get nothing because theywould handle it in such a way that they would beat himif he tried Baker testified that Barkhau told him that thelast comment was strictly off the record Cassidy Sr,Cassidy, and Barkhau, in their respective testimony,denied that Cassidy Sr threatened to fire or get rid ofTurk Cassidy testified that it was Baker, and not himselfor his father, who said that Turk would "bitch" aboutseniorityI credit the testimony of Baker and Turk concerningthe meeting on September 2, and I credit the testimonyof Baker concerning the meeting on September 17 First,Baker may properly be characterized as a disinterestedwitness who had no apparent motivation to testify falselyin this proceeding I do not agree with the Company'sdescription of Baker as "a disgruntled and hostile ex-em-ployee" (Br, p 27) Baker was laid off as a mechanic,but the Company offered him a job as an installer, andthe company officials indicated that they thought well ofhim On October 27 the Union filed an unfair labor prac-tice charge (Case 25-CA-14990) alleging inter aim thatthe Company was violating Section 8(a)(1) and (3) bydiscriminatorily depriving employees of work opportuni-ties and proper compensation (the Regional Directorsubsequently declined to proceed on this charge) Al-though Baker initially suspected that his layoff was tiedto the result of the election, no unfair labor practicecharge was filed by him or on his behalf In sum, the evi-dence indicates that Baker and the Company parted ongood terms In his exit interview, Baker indicated that hevoted for the Union However, prior to the electionBaker asked Cassidy if he could be excluded from thevoting unit In these circumstances, the Cassidys couldreasonably infer that Baker was less than enthusiasticabout the Union, and may have felt pressured by Turk,and consequently, that he was an appropriate individualwith whom to discuss Turk 3 Second, with respect to the3 The Company argues (Br , p 28) that if Cassidy Sr actually threatened to fire Turk, such fact would have been uncovered in connectionContinued L C CASSIDY & SON125September 2 meeting, the testimony of the Company'switnesses and, more significantly, their lack of testimonyin certain crucial respects tends to undermine the credi-bility of their denials Cassidy denied that his fathermade the alleged statement, but he did not testify as towhat his father did say Cassidy Sr testified that he toldthe assembled employees that negotiations take a longtime and that the employees might get more money, butmight get less "because of the economy and the condi-tions of our company, at that time" According to Cas-sidy, he did not speak directly against the Union, but itwas "obvious" from his speech that he wanted a"non-union shop" The question is then presented Why was itobvious? Cassidy Sr 's testimony fails to indicate that hesaid anything which made it "obvious" that he opposedunionization However the testimony of Turk and Bakerdoes indicate that Cassidy Sr said something whichmade clear that he was opposed to unionizationI find that the Company, by Cassidy Sr, threatenedthe employees with reprisal by telling them, in essence,that it would be futile for them to vote for the Union be-cause the Company would not agree to any contractwhich provided for better wages or benefits than the em-ployees already had Cassidy Sr 's statement was not"carefully phrased on the basis of objective fact "4Rather, he unequivocally tied loss of wage and benefitincreases to the employees' selection of the Union astheir bargaining representative The Company therebyviolated Section 8(a)(1) of the Act Conagra, Inc , 248NLRB 609, 614 (1981) 5 The Company, by Cassidy Sr,further violated Section 8(a)(1) by describing Turk as atroublemaker and agitator because of his union activitiesand threatening to discharge Turk because of such activi-ty I further find that Cassidy Sr 's statements and threatsdemonstrate company animus toward the Union in gen-eral and toward Turk in particular because of his leadingrole in the Union, and may properly be considered asevidence of the Company's motivation in subsequent per-sonnel actions involving Turk, including Turk's dis-charge on February 14C Denial of Work When Turk Had a MedicalConditionIn September 1982, Turk developed an ear infectionThe Company's records indicate that thereafter Turkusually worked only 1 day each week On October 25,Turk presented Cassidy with a slip from his physician,indicating that Turk was under care for severe externalotitis and was suffering considerable pain, that heightsmight be dangerous for Turk, and that the physicianwith the Region's investigation of the charge in Case 25-CA-14990 Thepresent record indicates that Baker gave one short affidavit to theRegion The affidavit was not offered in evidence, and there is no indica-tion of its date, contents, or subject matter In the absence of such evi-dence, it is not possible to meaningfully evaluate the Company's argument4 NLRB v Gtssel Packing Ca, 395 U S 575, 618 (1969)5 Apart from the question of whether they are in point, the cases citedby the Company (Br, p 27) do not constitute Board precedent In eachcase, no exceptions were taken to the Trial Examiner's dismissal of thepertinent allegation Therefore in each case the Board adopted the dismissal pro forma, 1 e, without consideration of the meritsshould be contacted if there were any questions 6 Turk'sregular job as an installer involved working at heightsCassidy testified that he contacted Turk's physician, whoinformed him that Turk should not drive or work atheights, because he might have dizzy spells, that heshould not work around machinery, and that he shoulddo nothing to disturb his equilibrium Later that day Cas-sidy summoned Turk to his office and informed Turkthat Cassidy had contacted his insurer, and was advisedto lay off Turk because Turk might injure himself, andthe insurance might not cover such injury 7 Turk askedif he could do warehouse, delivery, or garage work Cas-sidy said he could not but would need a complete releasebefore he could return to work Two days later, theUnion filed its charge in Case 25-CA-14990, alleginginter aim that the Company was using nonuntt employeesto perform unit work, and that "This violation was ob-served by employee Brian Turk" Turk remained onlayoff until December 22, when he gave Cassidy a re-lease which was signed by Turk's physician Cassidy im-mediately returned Turk to his regular job as insulationinstallerThe General Counsel contends that from late Novem-ber until December 22 the Company discriminatedagainst Turk by refusing to give him alternative employ-ment The General Counsel's premise is that there waswarehouse work available during this period which Turkcould have performed Turk testified that in the past,when he injured his fingers, he was permitted to do al-ternative work, specifically, instructing employees in in-stallation work, and that he observed an employee with abroken arm who continued to perform installation workHowever, Cassidy testified in sum that, on the basis ofthe information which he received concerning Turk'scondition, there was no work available which Turkcould safely perform Specifically, even warehouse workinvolved the use of machinery, working at heights, andactions which could affect Turk's equilibrium Specifical-ly, warehouse work involved forklift operation, andclimbing up and down ladders to handle material whichwas stored on open balconies approximately 13 feetabove floor level 8 The evidence fails to indicate thatany alternative work other than warehouse work wasavailable during this period I find in the circumstancesthat Cassidy acted as a reasonable and prudent employerRegardless of how Cassidy felt toward Turk because ofhis union activity, I am not persuaded that Cassidy actedin a discriminatory manner with respect to this situationRather, Cassidy could reasonably conclude, and the evi-dence indicates that he did conclude, that in view of6 Cassidy, although president of the Company, normally functioned asthe person in charge of day to day operations at the Indianapolis facility,and was Turk s immediate supervisor7 Cassidy testified that Secretary Treasurer Barkhau contacted the insurer Barkhau did not testify concerning this matter8 Cassidy testified that he did not employ a regular warehouse employee until early December, when he hired Charles Roberts In fact, as Ind'cated by company records, Roberts was hired in late November and asecond employee (Kim Henderson) was hired in December to also perform warehouse work However, Cassidy did not premise his decision onlack of warehouse work Rather, as indicated, Cassidy testified to theeffect that he did not believe that Turk could safely perform such workC 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurk's condition there was no available work whichTurk could safely perform. I find that the General Coun-sel has failed to prove that the Company discriminatedagainst Turk by refusing to give him alternative work.Therefore, I am recommending that the pertinent allega-tion of the complaint be dismissed.D. Refusals to Assign Turk to Jobs When HeReported LateThe complaint alleges several discriminatory actionsagainst Turk during the period from his return to workon December 22 to his discharge on February 14. Someof these alleged actions also involved Grover Staton Inorder to evaluate these allegations, it is necessary to con-sider the Company's system of operation as it functionedduring this period. The Company utilized two basicmethods of installing insulation material, and two distinctcategories of employees to perform each method Blan-ket or "batt" insulation was rolled onto new constructionor installed on new apartment walls. The "blower"method of installation was normally used on existinghomes or similar structures, and involved the use of apneumatic machine. Installers worked in crews of two,and were normally assigned either to a batt crew orblower crew. In January and February the Company hadthree or four batt crews and three blower crews. Inorder of seniority, the first blower crew consisted ofJames LaRoche and Zilbert Shaw, the second was Turkand Staton, and the third was Dennis Meyers and LeeWalker. The blower crews were normally paid on apiece rate basis, although they might be paid on a hourlybasis, usually at the employee's request, for unusuallytime-consuming work. At the end of the workday, eachcrew turned in a daily worksheet which included the lo-cation and description of each job, including estimatedfootage and amount of material used, and any requestsfor special compensation. Cassidy then determined theamount of compensation, including piece rate, ostensiblyon the basis of the worksheets for each week, and osten-sibly pursuant to a written piece rate schedule which, aswill be discussed, was vague, ambiguous, and in fact dis-regarded by Cassidy as he saw fit.Turk and Staton comprised a blower crew since 1979and nearly always worked together. Staton had been em-ployed by the Company since 1969. He was on leave ofabsence from May 22 to mid-November 1982. However,he signed a union authorization card on the same date asthe other employees, and attended union meetings.Staton testified that he sometimes wore a union cap towork, and placed a union decal on his clipboard. Cassidytestified that he never saw Staton wear a union hat, andnever saw a union decal on his clipboard. The evidencefails to indicate that Staton was any more active onbehalf of the Union than any of the other employeeswho signed union cards. The evidence also fails to indi-cate that Cassidy had knowledge of Staton's union atti-tude or activity, or reason to believe that Staton wasprounion, beyond the fact of Staton's close associationwith Turk, and the fact, as evidenced by the result of theelection, that most of the employees were prounion.The workday started at 7 a.m. Turk testified that, at7:05 or 7:10 a.m. on December 30, he telephoned Cassidyand told him that his car needed a jump start, but hewould be "right in" Cassidy told Turk not to bothercoming in, because he had already assigned someone elseto the truck. Turk testified that it would have taken him5 to 10 minutes to get to work Cassidy testified that heassigned another employee to the truck at 7:15, that Turkcalled at 7.20, and that, in his opinion, Turk needed 15 to20 minutes to get to work from his home. On January 3,Cassidy assembled a meeting of installers. He told themthat if they did not report to work by 7:15 "the truckwould be gone." Cassidy made no distinction betweenbatt crews and blower crews Cassidy also told the em-ployees that there had been mistakes in measuring foot-age, that he knew they were not intentional, but that theemployees should be more careful. Turk testified that,the next day (January 4), he arrived at work at 7.05 andwent directly to the truck, but learned that someone elsehad been assigned to work with Staton. Turk complainedto Cassidy, who told Turk that he meant what he saidthe previous day, and that Turk was laid off for the day.Turk testified that he pointed out to Cassidy that thetimeclock indicated 7:10, but Cassidy said his watch read7:20 Turk said he would see Cassidy at the LaborBoard. According to Cassidy, nearly everyone was ontime that day except Turk. Cassidy testified that hespoke to Turk at 7:20, and that Turk told him that hereported to the dispatch office, then went out to thewarehouse and returned to the dispatch office. Cassidyanswered that employees reported to the office, not thewarehouse. According to Cassidy, Turk claimed that thetimeclock read 7:10, but Cassidy could not make out thetime from his desk Cassidy testified that the next dayTurk told him that his timecard for that week had disap-peared.Cassidy testified that the Company had a tardiness andabsenteeism problem, and that Turk had a poor record inthis regard. I credit the testimony of Cassidy with re-spect to the time that Turk called in on December 30and the time of their conversation on January 4 TheCompany's personnel manual defines excessive tardinessas "over 15 minutes," and in his meeting on January 3,Cassidy used 15 minutes as the cutoff point. In these cir-cumstances, it is unlikely that Cassidy would have takenaction against Turk before 7:15 a.m. Moreover Staton,who testified as a General Counsel witness, failed to cor-roborate Turk's testimony with respect to the events ofJanuary 4 although, according to Turk, he went over toStaton as soon as he reported to work. However, theevidence indicates that Cassidy penalized Turk on bothoccasions with a swiftness and severity which he did notnormally exhibit toward other employees, either beforeor after the January 3 meeting. Cassidy admitted thatprecisely at 7:15 on December 30, without any previouswarning, he assigned Turk's job to another employee.Cassidy also admitted that by 7:20 on January 4 he hadalready replaced Turk with another employee. However,the Company's timecards indicate that batt crew employ-ees were frequently more than 15 minutes late, some-times by over an hour, but were nevertheless permittedto work. Indeed, Cassidy also admitted that the Compa-ny did not enforce its own policy, which ostensibly pro- L C CASSIDY & SON127vided for "dismissal or reprimand" of employees whowere guilty of "excessive tardiness (over 15 minutes) "Cassidy further admitted that in contrast with the workof blower crews, "service and timing is critical" for battinsulation Cassidy explained that the batt crews had towork in close coordination with other constructioncrews, i e, the batt crews would install insulation imme-diately after wiring and plumbing were completed, andthe drywallers would immediately follow the batt crewHowever, time was not a critical factor for the blowercrews, who worked in existing structures, particularly inmidwinter when there was seldom enough of such workto fill a full day On occasion the Company might makea commitment to the customer on the day's first job, thatthe crew would arrive at a particular time However,this was the exception rather than the rule, and there isno evidence that such commitment was involved oneither December 30 or January 4 Rather, the blowercrews normally operated on a flexible schedule, e g,switching the order of jobs, and because of the variablefactors involved in insulating existing buildings, it wasfrequently difficult to accurately estimate the timeneeded for such jobs Indeed, on January 4 Turk's truckhad not yet left the shop when he went home Cassidytestified that four of the batt crew employees rode to-gether to work, inferring he could not afford to lay offall of them However, the timecards for these individualswhich were presented in evidence indicate that they didnot always report to work or leave work at the sametime I find that Cassidy arbitrarily disciplined Turk witha swiftness and severity which he did not exercisetoward other employees However, before discussingCassidy's motivation for such action, I shall take up theother alleged discriminatory actions toward Turk andStaton prior to their dischargeE Threat of Loss of WorkThe complaint alleges that on January 5 Cassidythreatened Turk with loss of work because of his unionactivity In order to evaluate this allegation, it is neces-sary to consider prior conversations between Cassidyand Turk concerning Turk's appearance Turk, a youngman, wears long hair and a beard, and this was his ap-pearance when he was hired by the Company In 1981,Cassidy told Turk that he might have an opportunity fora promotion, but he would first have to improve his ap-pearance (referring to his long hair and beard) Turk cuthis hair and shaved his beard, but he was never offered apromotion, and he permitted both to grow back On Oc-tober 22, 1982, 3 days before Turk was laid off, Cassidyagain discussed his appearance Cassidy said that hecould not tell Turk not to wear his Teamsters hat, butwould appreciate if he did not, and that he also preferredif Turk cut his hair and shaved off or trimmed his beardCassidy testified that he also expressed concern withTurk's one-way sunglasses, which might tend to intimi-date homeowners Cassidy further testified that, with re-spect to the hat, he explained that in the new construc-tion market in the area, "it's open shop" and "mostbuilders feel uncomfortable with workmen being on theirjobs, wearing union hats" The General Counsel does notcontend that Cassidy's statements in this conversationwere unlawful On January 5, Cassidy again spoke toTurk about his appearance According to Turk, Cassidytold him that Turk knew how Cassidy felt about "thathat" and his hair, that he received three or four customercomplaints about his appearance, and that "as much aspossible" he was taking Turk off of "old work," i e, oc-cupied homes, until Turk did something about his ap-pearance Turk testified that at this time his beard wastrimmed and his hair was about 3 inches shorter thanwhen he was hired Cassidy testified that Turk did notimprove his appearance since October, and that he toldTurk that since there was no improvement in his appear-ance, that Cassidy would have to keep him out of the"retro fit," i e, existing home market, as much as possi-ble, because of "the Company image" Cassidy testifiedthat in fact he received a complaint from a customerabout Turk's appearance There is no contention byeither the General Counsel or the Company that Turkwas thereafter deprived of any work because of his ap-pearance I do not credit Turk's testimony that his unionhat was mentioned in this conversation As indicated,Cassidy previously mentioned the hat in connection withnew construction Therefore, it would make no sense forCassidy to tell Turk that he would be deprived of oldwork unless he removed his hat If there were any doubtin Turk's mind, he could have asked Cassidy If this wasthe first time that Cassidy criticized Turk's appearance,there might be some basis for finding that Cassidy washarassing Turk However, it is evident that Cassidy hadbeen concerned for some time with Turk's appearance Iam not persuaded that Cassidy expressly or impliedlythreatened Turk with loss of work because of his unionactivity Therefore, I am recommending that this allega-tion of the complaint be dismissedF Denial of Driving TimeThe Company sometimes pays its installers drivingtime of $5 25 per hour Turk testified that this was donewhen the employees had to travel an "extreme" distanceCassidy testified that there were certain localities forwhich the Company will pay driving time, but that itmight also pay driving time because of adverse weatherconditions On December 31, Turk and Staton requested(on their worksheet) driving time pay to a job in Mar-tinsville, Indiana Cassidy rejected the request It is un-disputed that on January 7, 1981, Cassidy approved driv-ing time pay to Martinsville for Turk and Staton Cas-sidy testified that the Company normally does not paydriving time to Martinsville, and that payment was madefor the 1981 job because of severe weather and road con-ditions In support of Cassidy's testimony, the Companypresented weather records for January 1981, and work-sheets for various installers showing rejection of drivingtime pay I credit Cassidy's explanation, and I find thatthe Company rejected driving time pay in accordancewith its usual policyOn January 20 Turk, who was accompanied that dayby helper Paul Ferguson, requested driving time pay fora job in Shelbyville, Indiana The employees did not re-ceive driving time pay Turk testified that Cassidy toldhim "we never pay driving time to Shelbyville" Cassidy 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that the Company pays driving time to Shelby-ville, that the failure to pay on this occasion was "Iwould think," an "oversight," and that he did not"recall" that Turk brought the matter to his attention. Ido not credit Cassidy's equivocal explanation Turk's re-quest was written in large bold letters, on his worksheet,and Cassidy knew that the job in question (KnightstownVillage) was located in Shelbyville. Evidence which hasbeen and will be discussed indicates that Cassidy wasgiving particularly close attention to Turk during theperiod from his return from layoff until his discharge. Ifind that Cassidy, acting intentionally and in disregard ofhis usual practice, declined driving pay on this occasionI shall defer discussion of motive to a later point in thisdecision.G. Alleged Discriminatory Assignment of Work onFebruary 1, 3, and 10The complaint alleges that on February 1, 3, and 10,the Company denied work to Turk and Staton by givingthem no job assignments or assigning them to minor jobswhile working less senior employees more hours. OnFebruary 1, the senior crew of LaRoche and Shawworked on six jobs and earned total wages of $124.49(divided between them). The junior crew of Meyers andhelper Walker worked on four jobs and earned $81.04and $58.42 respectively. Turk and Staton worked on twojobs and earned $20.80 each. Turk and Staton normallyaveraged $60 and $65 per day, respectively, althoughbusiness was usually slow in winter, and consequentlyearnings were then below average. Turk and Staton testi-fied in sum that on February 1 they were given twosmall jobs and were finished by 11 a.m. They called infor more work, but Cassidy told them there was noneand to come in and clock out. The employees so indicat-ed on their worksheet. Cassidy testified that he gaveStaton and Turk jobs which were located in large homeareas, because he felt they were comparable to the firstthree jobs given to Meyers and Walker, which were lo-cated in small home areas. Cassidy further testified thatMeyers called in when he and Walker were finished, andhe gave them a fourth job (the Cook job). According toCassidy, he gave the Cook job to Meyers and Walker be-cause it was located in southwest Indianapolis, in thegeneral area where they were working, whereas Turkand Staton were working on the north side. Cassidy tes-tified that seniority is a factor, but not the only factor inmaking job assignments, that he also considers the prox-imity of jobs, and that employees who begin a job areassigned to return work if such is necessary. Cassidy'stestimony in this regard displayed a significant pattern.Cassidy proceeded on the premise that as senior install-ers, LaRoche and Shaw were always entitled to the bestassignments. However, with respect to Turk and Staton,Cassidy invariably found that some factor other than se-niority deprived them of preference over Meyers andWalker. Moreover, other factors tend to undermine thecredibility of Cassidy's explanations. The first job givento Turk and Staton (the Swigget Lumber job) was sosmall, both as to quantity of material used and squarefootage, that such fact must have been apparent to Cas-sidy from the original work order. Second, Meyers andWalker indicated on their worksheet that they spent 2-1/2 hours getting the truck ready for a spray job. There-fore, it is evident that they must have called in long afterTurk and Staton called in and were told to return andclock out. In sum, when Turk and Staton called in, Cas-sidy had no way of knowing whether anyone else wouldbe available for the Cook job. Nevertheless, he refusedto assign them this job, although it was located in thegeneral area of the Company's facility and, therefore, asthe last job of the day, would not have entailed muchextra traveling.9 Cassidy's action on February 1 contrastswith his testimony concerning Turk's tardiness, when heemphasized the importance of getting work started assoon as possible. I find that Cassidy intentionally gaveTurk and Staton as little work as possible and that, butfor such action, they probably would have earned asmuch as Meyers and Walker did that day.On the evening of February 2, salesman Ernie Jones,acting on Cassidy's instructions, telephoned Turk andtold him that he and Staton should not report the nextday because there was not enough work for them. Thenext day (February 3) LaRoche and Shaw worked onfive jobs and earned a total of $132.35. Meyers andWalker worked on three jobs and earned $36.75 and$15.75, respectively. Cassidy testified that the first andthird jobs assigned to Meyers and Walker (Northviewand Coffey jobs) were "call back" jobs which they pre-viously worked, that the Coffey job came up during theday, and that apparently nothing was done on the secondjob (Leamonson). The Company presented worksheetsindicating that Meyers previously worked on the North-view job, but no such worksheet was presented for theCoffey job. The February 3 worksheet does not supportCassidy's explanation. The worksheet indicates thatMeyers and Walker were paid on an hourly basis, thateach put in 3 hours on the Northview job but that, forsome unexplained reason, Meyers worked alone for therest of the day. The timesheet further indicates thatMeyers worked 4-1/2 hours on either the Leamonsonjob or the Coffey job, or both, for which he was paid.With reference to the Leamonson job, Meyers wrote:"Could not do by myself. Took pump off. Clean outtanks." With reference to the Coffey jobs, Meyers wrote:"Place I missed." If Meyers spent all or most of 4-1/2hours on the Coffey job, then it is evident that the jobinvolved more than "touch-up work," as described byCassidy, and that "Place I missed" meant that Meyerswas previously assigned to the Coffey job but never gotto it. It is also evident that Meyers was unable to pro-ceed with the Leamonson job because he needed help.Indeed, It is evident from the worksheets of both crewson duty that the Company had its hands full that day,that there was work for three crews, and that the Com-pany needed at least one more installer in view of thefact that Walker was available to work only 3 hours thatday. I find that Cassidy instructed Turk and Staton notto report to work, notwithstanding that there was workavailable for them, and that, absent a discriminatory9 The Company's facility is located near Indianapolis International Air-port, southwest of Indianapolis L C CASSIDY & SON129motive, the available jobs would have been distributedamong the three blower crewsOn February 10 there were two blower crews onduty LaRoche and Meyers, who formed one crew,worked three jobs, and earned a total of $114 74, whichwas divided between them Staton and Turk worked twosmall jobs, and earned $2062 and $18 03, respectivelyThey were initially assigned the first (Ballard) job, de-scribed as "touch up," and another job which was can-celed before the truck pulled out After completing thefirst job, they telephoned the office, and Ernie Jonesgave them a second small job, which they finished inslightly over an hour They called again, and Cassidy in-formed them that there was nothing else They returnedbefore noon Cassidy testified that Zilbert Shaw was offwork that day, and that he assigned Meyers to workwith LaRoche (thereby giving Meyers the benefit ofLaRoche's seniority), because he did not wish to disruptthe "good working relationship" between Turk andStaton Cassidy's professed solicitude for the team ofTurk and Staton contrasts sharply with his actions onDecember 30 and January 4, when he unhesitatingly re-placed Turk when Turk was either 15 minutes late or ap-peared to be 15 minutes late Cassidy's professed solici-tude also contrasts with his suggestions, in connectionwith their discharge, that Turk and Staton were dishon-est, incompetent, or both Cassidy did not ask eitherTurk or Staton whether they wanted to work with LaR-oche on February 10 Cassidy failed to explain the tre-mendous imbalance between the size of the jobs given toLaRoche and Meyers and those given to Turk andStaton, or why, in view of such imbalance, at least oneof the larger jobs could not have been given to Turk andStaton I find, particularly in light of Cassidy's previousdiscriminatory actions, that Cassidy, without any validreason, intentionally sought to limit the earnings of Turkand Staton on February 10H Concluding Findings with Respect toDiscriminatory Actions Against Turk and Staton Priorto Their DischargeThe evidence indicates that during the brief periodfrom December 22, when Turk returned from layoff,until his discharge on February 14, the Company en-gaged in a series of arbitrary and discriminatory person-nel actions against Turk As a result of these actions,Turk suffered the loss of 3 days' wages, and a substantialloss of income on 2 other days All this occurred inwinter, when business was usually slow and, consequent-ly, earnings came hard I find that the explanation forthese actions lies in what Cassidy Sr told Michael Bakerin September, after the Union won the election CassidySr declared that Brian Turk wanted to get fired so thathe could get "a whole bunch of money" from the Com-pany, but the Company would handle it in such a waythat he would get nothing At that time the Companywas in no hurry The Company had filed objections tothe election, and could anticipate that it would take sometime before the validity of the election was determinedShortly thereafter, Turk went on leave because of hismedical condition, and the Company did not knowwhen, if ever, he would return When Turk presented arelease from his physician, Cassidy was not so foolhardyas to refuse to return him to work, notwithstanding therelease Instead, Cassidy returned him to his job, andthen proceeded to take a series of actions which weredesigned to substantially impair Turk's income and,hopefully, to cause Turk to quit his job The Companywould thereby rid itself of the leading union proponent,and undermine the Union's strength even if the Unionwere eventually recognized as bargaining representativeHowever, Turk did not quit and on February 3 theBoard certified the Union as bargaining representativeAs will be discussed, this presented a situation which inthe Company's view called for more drastic action Ifind that the Company discriminatorily deprived Turk ofwork on December 30, January 4, and February 1, 3,and 10, and discriminatorily denied him travel pay forJanuary 20, all in reprisal for his union activity, and aspart of an effort to force him to quit his job, and therebyremove the leading union adherent from the plant TheCompany thereby violated Section 8(a)(1) and (3) of theActBy virtue of the fact that Turk and Staton formed aworking team, Staton also suffered loss of work and con-sequent loss of income on February 1, 3, and 10 As indi-cated, Staton was not unusually active in the Union, andthe evidence fails to indicate that the Company haddirect knowledge of his union activity However, Cas-sidy could reasonably infer, from his close associationand good working relationship with Turk, that Statonwas probably prounion Cassidy was limited in the waysthat he could deprive Turk of work without similarlypunishing Staton Cassidy's actions were as discriminato-ry against Staton as they were against Turk Cassidy wasdetermined to get rid of Turk in a foolproof fashion, andwas willing to let Staton suffer if such was necessary inorder to get at Turk I find that Cassidy deprived bothTurk and Staton of work as a means of punishing andeventually removing Turk because of his union activity,and as a camouflage for his discriminatory actionsagainst Turk Therefore the Company's actions were alsoviolative of Section 8(a)(1) and (3) as to Staton See andcompare Armcor Industries, 217 NLRB 358 (1975), enfdin pertinent part 535 F 2d 239, 243 (3d Cir 1976), O'Do-vero Construction, 264 NLRB 751 (1982)I The Discharge of Turk and StatonCassidy testified that he discharged Turk and Statonon Monday, February 14, because they falsified a dailyworksheet for work done on February 11 According toCassidy, the two installers intentionally and falsely indi-cated to him on their worksheet that they had performedthe entire job by blowing insulation through drilledholes, whereas only about 25 percent of the job was per-formed in this manner (the balance having been blownthrough the attic) Cassidy testified that the employeesknew that, if they actually performed the work as theyallegedly indicated, they would be paid at a higher piecerateOn February 11 Turk and Staton were assigned to theWay job, which was their only job that day The workorder, which was prepared by salesman Ernie Jones de- 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed the work as: "Drill and Blow all of housethrough asbestos siding. Some walls can be blown fromattic." The second sentence seemingly contradicts thefirst. However, Cassidy, Jones, Turk, and Staton dis-cussed the job before Turk and Staton left the shop.Turk and Staton testified, in sum, that Jones explainedthat at least 50 percent of the insulation could be blownthrough the attic (instead of by drilling) and that Statonand Turk should commence the job in this manner.Jones, although still employed by the Company at thetime of the present hearing, was not called as a witness.Cassidy, in his testimony, was equivocal about whatJones said, but he inferentially corroborated Turk andStaton by admitting that they talked "in percentages."Turk and Staton did not claim otherwise, i.e., Jones re-ferred to at least 50 percent of the job. If, as suggestedby Cassidy, discussion in terms of percentages ratherthan square feet is "pretty vague," then it would followthat Cassidy's subsequent estimate that 75 percent of thejob was blown through the attic, on which he allegedlybased his decision to fire Turk and Cassidy, was also"pretty vague." I credit Turk and Staton, and I find that,from the beginning, Cassidy, Jones, Turk, and Staton allunderstood that at least 50 percent of the job would beblown through the attic.Turk and Staton commenced the job in accordancewith Jones' instructions. Staton operated the pneumaticmachine while Turk worked in the attic. Staton testifiedthat in late morning, Jones came by and asked how theywere doing and whether they were blowing through theattic. Staton answered that they were doing fine, andwere blowing more than 50 percent of the insulationthrough the attic. As indicated, Jones was not presentedas a witness, although he was not in the bargaining unit,was still in the Company's employ at the time of thepresent hearing, and had no apparent motive to testifyfalsely against the Company. The inference is warrantedthat, if Jones had been produced as a witness, he wouldhave corroborated the testimony of Staton and Turk.Martin Luther King Nursing Center, 231 NLRB 15 fn. 1(1977). I credit Staton. It is unlikely that Jones went outto the job merely out of personal curiosity. I find thatStaton and Turk made no effort to conceal the fact thatmost of the job was blown through the attic, and thatCassidy knew that such was the case. Indeed, Cassidyadmitted that he spoke to Jones about the job after Turkand Staton returned to the shop. The inference is war-ranted, and I so find, that Jones reported to Cassidywhat he learned at the jobsite.Staton testified that they finished the job about 2:30p.m. They filled out the worksheet. In the space provid-ed for job description, Staton wrote "drill & blow thruasbestos." Turk entered the footage measurements. Asusual, the matter of compensation was left for Cassidy.Turk and Staton did not make any entries indicating thatthey were requesting special or unusual compensation, orthat the job was unusually difficult. There is no conten-tion that Turk made any entries which were expressly orimpliedly inaccurate.Cassidy testified that, after Turk and Staton returnedto the shop, he looked at their worksheet and immediate-ly concluded that the employees claimed that they per-formed the entire job by drilling and blowing throughasbestos. Cassidy testified that he was surprised that theemployees could perform the job in this manner andfinish so soon, and that salesman Jones expressed similarsurprise. According to Cassidy, Jones telephoned a Mr.Way, who informed Jones that the walls had been insu-lated from the attic. Cassidy testified that, the next morn-ing, he and Jones went out to the jobsite. Cassidy tookphotographs and, according to Cassidy, he determinedthat about 75 percent of the insulation had been blownthrough the attic. On Monday, February 14, Cassidysummoned Turk and Staton to the dispatcher's office.Cassidy asked if they had finished the job, commentingthat they returned early. They answered that they did.Cassidy asked if they had any problems or if there wasanything unusual about the job, and whether they did itall by drilling. At this point the employees did not knowthat Cassidy had examined the job. Nevertheless Statonunhesitatingly answered that there were no problems,and that more than one-half of the insulation was blownthrough the attic. Cassidy asked why they did not showthis on their worksheet. Staton answered that he did notknow any other way of writing it up. Cassidy professedsurprise at this answer. Cassidy told the employees that itwas evident that they purposely filled out the worksheetin this manner in order to get the higher pay scale, andthat they were terminated for falsifying payroll records.Staton said that he thought it was because of the unionactivity, but Cassidy denied the accusation. Cassidy testi-fied that he decided during that conversation to dis-charge the employees.Cassidy's professed explanation for the discharges isdemonstrably false for several reasons. First, for the rea-sons discussed, Cassidy knew all along that most of thejob was being done by blowing insulation through theattic, and that Turk and Staton could not and indeednever tried to conceal that fact. Therefore there was norelevant reason for Cassidy to check out the job. Second,as Staton testified, there was no apparent reason to writeup the work in any greater detail, because the employeeshad no reason to expect that they would get anythingother than the lower rate. The Company's piece rateschedule for blown insulation on existing housing indi-cates that the Company pays $79.80 per 1000 square feetfor "Drill and Blow Houses•remove and replacesiding," and $53.40 per 1000 square feet for "Drillthrough celotex, drywall, etc." Turk and Staton did nothave to or claim to remove and replace siding and,therefore, on the basis of the schedule, they would not inany event have been entitled to the higher rate. Cassidytestified that the Company does not pay the higher rateonly for work involving the removal and replacement ofsiding, and that the Company has not used that processfor some time. However, the Company's piece rateschedule is a recent document, with an effective date ofAugust 17, 1981. If Cassidy's assertion was correct, thenit is evident that, in practice, he disregarded the scheduleand made his own determination of how much the in-stallers should get. Cassidy suggested that the applicablerate had something to do with the relative difficulty ofworking with the building material involved. However, L C CASSIDY & SON131Cassidy never defined just what materials would warrantthe higher rate, except to give random examples of situa-tions in which he paid the higher rate The writtenschedule does not purport to set any standards in thisregard Turk and Staton never previously worked withasbestos and, indeed, Cassidy had no prior personal expe-rience with asbestos However, Turk, who did most ofthe drilling, testified that he did not find it difficult, ap-parently because he was working with a good drill bit,and the asbestos was reinforced by wood backing Cas-sidy testified that installer LaRoche told Staton that itwas hard to drill through asbestos However, the Com-pany did not produce LaRoche as a witness Instead theCompany presented the testimony of a former employeewho worked as an installer many years ago, and whotestified that it was difficult to work with asbestos sidingHowever, it is the experience of Turk and Staton, andnot that of someone else,.which is significant in this caseTurk did not find it difficult to work with asbestos, andStaton indicated to Jones and Cassidy that there were noproblems on the job Therefore, it is unlikely that Turkand Staton would have expected to receive the higherrate on the basis that they were drilling through difficultmaterial Additionally, for the reasons discussed, I havefound that Cassidy was engaged in a pattern of conductwhich was designed to minimize Turk's earnings There-fore, it is unlikely that, given a choice, Cassidy wouldhave paid the higher rate to Turk and Staton under anycircumstances Therefore, for this additional reason, I donot credit Cassidy's explanation I find that Cassidywould never have paid the higher rate to Turk andStaton, and that he viewed their worksheet simply as aninstrument which provided a pretext for their dischargeAdditional evidence tends to indicate the discriminato-ry nature of the discharges Staton wrote up the job de-scription, but Cassidy made no distinction between Turkand Staton To do so would have defeated Cassidy's pur-pose, because he was primarily interested in getting atTurk Conversely, he could not discharge Turk on thispretextual ground without also discharging StatonTherefore, he fired both of them Cassidy's discharge ofTurk and Staton on this pretextual ground was inconsist-ent with the Company's normal policy and procedure indealing with inaccurate or incomplete worksheets Al-though a number of worksheets were introduced into therecord, the evidence fails to indicate that installers everfollowed a practice of distinguishing, by percentage orotherwise, the amount of work done by drilling andblowing from that done simply by blowing Therefore, itis evident that Staton was correct when he told Cassidythat he did not know any other way of writing up thejob As indicated, Cassidy's system of calculating com-pensation was so arbitrary and undefined as to precludeany installer from determining his compensation by themanner in which he described the work There was an-other area in which by mistake (intentional or other-wise), the employees could influence their compensation,namely, in measuring the footage of the job But, theCompany took a very lax approach toward such derelic-tions When Cassidy discovered a miscalculation (even asubstantial one) he simply recalculated the compensationaccordingly As indicated, at the meeting on January 3,Cassidy admonished the installers about such mistakes,but he did not indicate that such mistakes were groundsfor discipline, let alone discharge The Company's state-ment of personnel policies, reissued in July 1981, lists 14grounds for dismissal or reprimand, none of which,except for "continuous mismeasuring," involved false in-formation on worksheets Cassidy admitted that, to hisknowledge, no employee other than Turk and Staton hadever been discharged on the alleged ground of falsifica-tion of a worksheet 10I find that the Company discharged Turk in order, toget rid of the Union's principal activist Cassidy attempt-ed to force Turk to quit by arbitrarily depriving him ofwork and earnings, but Turk held on Cassidy was awarethat the Board might sustain the Company's objections tothe election However, on February 3 the Board certifiedthe Union as bargaining representative, and this actioninjected a sense of urgency in the situation Cassidyseized upon the first available pretext to discharge TurkAs that pretext necessarily involved Staton, Cassidy alsodischarged Staton Cassidy assumed that Staton wasprobably prounion, in view of his close association withTurk, and therefore decided that he was also expendableTherefore, the discharges violated Section 8(a)(1) and (3)of the Act both as to Turk and Staton "In cases wherean employer terminates an employee as part of an effortto camouflage the discriminatory discharge of a knownunion activist, the Board has held that all that is requiredis a finding that the discharge of the one was undertakenin an attempt to validate or support the discharge of theother" O'Dovero Construction, 264 NLRB 751 fn 2(1982), Armcor Industries, 217 NLRB 358 (1978)CONCLUSIONS OF LAW1 The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the Company has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 By discriminating in regard to the terms, conditions,and tenure of employment of Brian Turk and Grover''" The Company presented other evidence of alleged dereliction onthe part of Turk and/or Staton The Company contends that on January19, Turk falsely indicated on the worksheet that he and helper Paul Ferguson each worked 4 hours on the Carter job The evidence proves nothing pertinent to this case First, Cassidy was not aware of this allegedmisrepresentation until long after he discharged Turk Second, Ferguson,who was the Company's principal witness with regard to this matter, testilled that they worked about 3 1/2 hours The difference between 3 1/2and 4 hours is hardly the stuff of which misrepresentation is made Third,the figures on the worksheet indicate that Turk and Ferguson were paidon a piecework basis Therefore the amount of time which they spent onthe job was immaterial The Company also presented evidence that Turkand Staton failed to blow insulation below a fireblock on the Way job,that some other insulation was loose, and that therefore it was necessaryto redo some of the work However, Cassidy never claimed that the alleged Inadequate work had anything to do with his decision to dischargeTurk and Staton The evidence in this record indicates that It is not unusual for the Company to assign its installers to complete or correct workpreviously done 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDStaton, thereby discouraging membership in the Union,the Company has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the ActHaving found that the Company discriminatorily ter-minated Brian Turk and Grover Staton, it will be recom-mended that the Company be ordered to offer each ofthem immediate and full reinstatement to his former jobor, if it no longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or other rightsand privileges previously enjoyed, and make him wholefor any loss of earnings and benefits that he may havesuffered from the time of his discharge to the date of theCompany's offer of reinstatement. I shall further recom-mend that the Company be ordered to make whole Turkand Staton for their respective loss of earnings as a resultof the Company's discriminatory denial of work to Turkon December 30, 1982, and January 4, 1983, discrimina-tory denial of driving time pay to Turk on January 20,1983, and discriminatory denial of work to Turk andStaton on February 1, 3 and 10, 1983. I shall also recom-mend that the Company be ordered to expunge from itsrecords any reference to the unlawful discharges of Turkand Staton, to give written notice of such expunction toeach of them, and to inform each of them that its unlaw-ful conduct will not be used as a basis for further person-nel actions against him. See Sterling Sugars, 261 NLRB472 (1982). Backpay shall be computed in the mannerand amount prescribed in Florida Steel Corp., 231 NLRB651 (1977)." It will also be recommended that the Com-pany be required to preserve and make available to theBoard, or its agents, on request, payroll and otherrecords to facilitate the computation of backpay due.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, L. C. Cassidy & Son, Inc., Indianap-olis, Indiana, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discouraging membership in Chauffeurs, Team-sters, Warehousemen and Helpers Local Union No. 135,a/w International Brotherhood of Teamsters, Chauffeurs,11 See generally Isis Plumbing Co., 138 NLRB 716, 717-721 (1962)12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Warehousemen and Helpers of America, or any otherlabor organization, by discriminatonly terminating em-ployees, or in any other manner discriminating againstthem with regard to their hire or tenure of employmentor any term or condition of employment.(b)Threatening to discharge employees because oftheir union activity.(c)Threatening that it will not execute a contract withthe Union for more pay and benefits than the employeesare already receiving.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act.(a)Offer Brian Turk and Grover Staton immediate andfull reinstatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for losses theysuffered by reason of the discrimination against them asset forth in the section of this Decision entitled "TheRemedy."(b)Expunge from its files any references to the dis-charges of Brian Turk and Grover Staton, and notifyeach of them in writing that this has been done and thatevidence of the unlawful discharges will not be used as abasis for future personnel actions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due.(d)Post at its Indianapolis, Indiana office copies of theattached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.13 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board." L C. CASSIDY & SON133APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD,4ti Agency of the United States GovernmentThe Natid41. Labor Relations Board has fohnd that weviolated the I;Tational: Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discourage membership in Chauffeurs,Teamsteii, Wareholisernen and Helpers Local Union No.135, a%w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, or anyother -labor organization, by discriminatorily terminatingemployees, or in any other manner discriminating againstthem,with regard to their hire,or tenure of employmentor any term or condition of employment.WE WILL NOT threaten to discharge employees be-cause of their union activity.WE WILL NOT threaten to refuse to execute a contractwith Local No. 135 for more pay and benefits than youare presently receiving.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of your rightto engage in union or concerted activities, or to refraintherefrom.WE WILL offer Brian Turk and Grover "Roger"Staton immediate and full reinstatement to their formerjobs or, if such jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, andmake them whole for losses they suffered by reason ofthe discrimination against them.WE WILL expunge froni our files any reference to thedischarges Of Brian Turk and Grover Staton, and notifythenri in writing that this has been done and that evi-dence of the unlawful discharges, will not be used as abasis for future personnel actions against themL C: CASSIDY & SON, INC.